that her sons had gotten into an altercation but had left the scene.
                   Suddenly, one of Ballard's sons, William, emerged from the home
                   scratched and bleeding William explained that he had gotten into a fight
                   with his brother, Daniel, who was hiding upstairs. The officers expressed
                   concern regarding Daniel's condition and asked to check on him but
                   Ballard refused, explaining that her two minor children were sleeping
                   upstairs. The officers convinced Ballard to try and get Daniel to come
                   down. Ballard called for her son, but he did not respond. The officers
                   determined that entry of the home was necessary to evaluate Daniel's
                   condition, as well as that of Ballard's minor children, and proceeded inside
                   without a warrant.
                               The district court concluded that the entry of the home fell
                   into the emergency exception to the warrant requirement and denied
                   Ballard's motion to suppress. We agree.     See Hannon v. State, 125 Nev.
142, 147, 207 P.3d 344, 347 (2009) (the emergency exception to the
                   warrant requirement is applicable where an officer "had an objectively
                   reasonable basis to believe that there was an immediate need to protect
                   the lives or safety of themselves or others"). Although Ballard contends
                   that there was no concrete evidence to prove that Daniel was injured, an
                   officer need only have "an objectively reasonable basis" to believe a person
                   may be in need of assistance. Id.; Brigham City, Utah v. Stuart, 547 U.S.
398, 406 (2006). In addition, although Ballard contends that the officers
                   were motivated by a desire to arrest Daniel, "a law enforcement officer's
                   subjective motivation is irrelevant." Hannon, 125 Nev. at 147, 207 P.3d at




SUPREME COURT
        OP
     NEVADA
                                                         2
(0) 1947A    ce>
                347 (internal quotation marks omitted). We conclude that the district
                court did not err by denying Ballard's motion, and we
                            ORDER the judgment of conviction AFFIRMED.'




                                                                        J.
                                        Parraguirre




                cc:   Hon. Carolyn Ellsworth, District Judge
                      Gary A. Modafferi
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      "Ballard's fast track statement does not comply with the Nevada
                Rules of Appellate Procedure because it does not contain one-inch margins
                on all sides. See NRAP 3C(h)(1) (requiring fast track filings to comply
                with the formatting requirements of NRAP 32(a)(4)-(6)); NRAP 32(a)(4).
                We caution counsel that future failure to comply with the applicable rules
                when filing briefs in this court may result in the imposition of sanctions.
                See NRAP 3C(n).



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A